Grice, Justice.
This appeal is from a judgment denying the prayers of a petition for partition of lands pursuant to Code §§ 85-1504, 85-1511, and dismissing the same. Title to land is not involved, no equitable relief is sought, and no basis for this court’s jurisdiction under our Constitution is shown. Const., Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). Under repeated holdings of this court the appeal must be transferred to the Court of Appeals. Anderson v. Anderson, 151 Ga. 518 (107 SE 334); Alderman v. Crenshaw, 208 Ga. 71 (2) (65 SE2d 178); Nash v. Williamson, 212 Ga. 804 (96 SE2d 251).

Transferred to the Court of Appeals.


All the Justices concur.